DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 27 June 2022.  As directed by the amendment: claims 1, 2, 5 & 6 have been amended, and no claims have been cancelled or added.  Thus, claims 1-6 are presently pending in this application.
Applicant’s amendments have overcome several of the objections and 35 U.S.C. 112(b) rejections set forth in the previous action, but many of the issues remain unaddressed, as set forth in this office action.  Additionally, it is noted that claim 1 was provided with the status indicator “Original” but is clearly amended. 
Examiner’s Comment
	As set forth in 37 CFR 1.111(b), replies by the applicant or patent owner must reply to every ground of objection and rejection in the prior Office action. 
The reply filed 27 June 2022 contains several omissions and fails to correct or otherwise address a number of issues. By way of example, many of the issues previously identified with respect to claim 2 have been incorporated into claim 1 verbatim, without sufficient correction of such issues. 
As set forth in MPEP § 714.03, an examiner may treat an amendment not fully responsive to a non-final Office action due to an inadvertent omission by accepting the amendment as an adequate reply and issuing a new Office action. To promote compact prosecution, this is the process which has been followed in the instant case. However, as further set forth in MPEP § 714.03, once an inadvertent omission is brought to the attention of the applicant, the question of inadvertence no longer exists. Additionally, this practice does not apply to responses after a final Office action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A sprayer connected to the inner chamber (claim 1). 
An embodiment wherein “upward movement of the pump handle causes the piston to move forth resulting in lowered pressure in the piston chamber thereby causing liquid to move from [the] tank through entrance conduits and into the piston chamber and, thereafter, downward movement of the pump handle causes the piston to move back, resulting in increased pressure in the piston chamber thereby forcing liquid out of the piston chamber through the exit conduit, through the siphon, out of the top end of the syphon located above the upper liquid level while a second disc blocks entrance conduit such that no liquid flows into the tank from the piston chamber” (claim 1);
An embodiment wherein the tank has “a fill line or other indicator mark” indicating the maximum upper liquid level (claims 5 & 6).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Para. 1, line 6: "August 4, 2014, 2012," appears it should read simply "August 4, 2014".
Para. 35 & 36: the “descending”/downwards and “upwards” descriptions of the device appear to be reversed. As understood, the accordion compresses during the upward stroke of the device (e.g., fig. 1) and expands during the downward/descending portion of the stroke (e.g., fig. 2). 
Appropriate correction is required.
Claim Objections
Claims 1 & 3-6 are objected to because of the following informalities:
Claims 1, 4 & 6 use the spellings “syphon” and “siphon” interchangeably. By way of example, line 38 of claim 1 use both spellings in the same line. The claims should be amended to utilized a consistent spelling throughout. 
Claim 1, line 4: “the interior chamber” should read “the inner chamber”, as line 2 establishes “a tank having an inner chamber”.
Claim 1, line 5: “attacked” appears to have been recited in error. 
Claim 1, line 8: the word “assembly” appears twice (“assembly assembly”). 
Claim 1, line 23 & line 38: “the upper fluid level” should read “the maximum upper fluid level” for consistency and clarity. 
Claim 1, line 28: while a “piston chamber” is recited in line 9, it has not been established as a “cylindrical piston chamber”, as in line 28.
Claim 1, line 30: “…attaching upper end…” appears it should read “…attaching the upper end…” or an appropriate equivalent. 
The recitations wherein the piston moves “forth” (claim 1, line 33) and “back” (claim 1, line 36) may cause confusion in this context as they are colloquial / informal terms, rather than technical terms. 
Claim 1, line 34: “from tank” appears it should read “from the tank” or equivalent. 
Claim 1, line 37: “the exit conduit” lacks proper antecedent basis. 
Claim 1, line 39: “a second disc” may cause confusion as no “first disc” is recited. 
Claim 1, line 39: “entrance conduit” should read “the entrance conduit” or equivalent; however, see related 35 USC 112(b) rejections below. 
Claim 1, line 45: “though” should read “through”. 
Claim 3, line 2: “its down position” lacks proper antecedent basis. 
Claim 5, line 1: “wherein maximum upper fluid level comprises” should read “wherein the maximum upper fluid level comprises” or similar. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a lower part of the container” (line 8). It is unclear if this was intended to refer to the “lower portion of the container” recited in line 4 or if this is supposed to be a different element. 

Claim 1 recites “the wall of the cylinder” (line 1), “the cylinder” (lines 31-32), “the piston cylinder” (line 41), however no “cylinder” or “wall” of a cylinder have been established. 
As best understood, “the cylinder” and “the piston cylinder” are each referring to the “piston chamber” (first recited in line 9). Even so, no “wall” of the piston chamber has been established, only “an outer surface and an inner surface” (line 9). 

Claim 1 recites (lines 35-40): “downward movement of the pump handle causes the piston to move back, resulting in increased pressure in the piston chamber thereby forcing fluid out of the piston chamber through the exit conduit, through the siphon, out of the top end opening of the syphon located above the upper liquid level while a second disc blocks [the] entrance conduit such that no fluid flows into the tank from the piston chamber”.  
As set forth in MPEP § 2173.03, a claim, although clear on its face, may be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. 
In the instant case, the above claim limitation appears to suggest that the siphon is receiving liquid from the exit conduit and conveying the fluid to the tank via the top end opening due to increased pressure of the piston chamber which, as understood, is not the case. 
Rather, as best understood, when the piston ascends and the pressure in the piston chamber increases, liquid is forced out of the piston chamber through the exit conduit 87 into the container 37. At the same time, the piston moving to the ascended position compresses the separate collecting chamber 81 and contracts the flexing seal member which forces excess fluid in the collecting chamber 81 through the siphon, out of the top end opening of the syphon. 
The claim will be interpreted in this manner for examination in this action, however, appropriate correction and clarification are required.

Claim 1 recites “entrance conduit” in line 39. However, it appears that multiple “entrance conduits” are recited (claim 1, line 35), so it is unclear which of the entrance conduits are intended. 

Claim 6 recites “wherein the top end opening of the syphon is positioned above a fill line or other indicator mark”. However, claim 6 depends from claim 5 which already establishes “a fill line or other indicator mark”. It is unclear if the “fill line or other indicator mark” in claim is intended to be the same line / mark as that in claim 5 or if claim 6 is intended to establish a second distinct fill line or indicator mark. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wirz (US 6,412,707) in view of Lucien et al. (US 3,208,760; hereafter Lucien).
Regarding claim 1, Wirz discloses (figs. 1-3) a sprayer system (11) comprising: 
a tank (13) having an inner chamber (see fig. 1) configured to be filled with a fluid up to a maximum upper fluid level (i.e., as shown in figs. 1 & 3, a fluid level below the top end opening of siphon 55, such that an upper interior portion 107 without fluid remains; see below) and a lower wall (31) having an opening (within cylindrical portion 33; see fig. 2) formed therein; 
a container (35) positioned within the interior chamber of the tank, a lower portion of the container (e.g., 37) being attached by a fluid tight seal (i.e. via O-ring 39) about the opening formed in the lower wall (31) of the tank (see fig. 2); 
a sprayer (incl. valve 129; see fig. 1) connected to the inner chamber (via hose 127); and 
a pump assembly attached to the lower part of the container (see fig. 2), said pump assembly comprising a piston chamber (65) which has an outer surface (i.e. a radially outer surface of cylinder wall 63) and an inner surface (i.e. a radially inner surface of cylinder wall 63) and a piston (51) reciprocally movable back and forth within the piston chamber (see fig. 1 vs fig. 2; col. 3, lines 28-34), said piston comprising an inner wall (75), an outer wall (79) and a collection chamber (81) located between said inner wall and said outer wall, said piston being connected to a pump handle (117; see fig. 3) such that up and down movement of the pump handle causes reciprocal back and forth movement of the piston (see col. 5, lines 8-15);
a siphon (generally 55) comprising a tube within the tank that extends upwardly from the lower wall and has a top end opening positioned above the upper fluid level (as shown in fig. 1; see vertically extending tube with upper opening above the upper liquid level shown); 
a flexing seal member (53) comprising a sealing bellows or accordion, said flexing seal member having an upper end (attached to 37), a bottom end (attached to 79) and a mid-portion which comprises a plurality of flutes, lobes or waves that flex back and forth between a long configuration and a short configuration in accordance with back and forth movement of the piston within the cylindrical piston chamber (i.e., as shown in figs. 1 & 2, the seal member is a sealing bellows or accordion having a mid-portion which comprises a plurality of lobes or waves that flex back and forth between a long configuration and a short configuration, etc.); 
a first attachment attaching the bottom end such that it is compressed against the outer wall (79) of the piston (i.e., the first attachment provided as a hose clamp located at the bottom end of the seal member, as shown in fig. 2) and a second attachment (i.e., the hose clamp located at the upper end of the seal member, as shown in fig. 2) attaching upper end such that it is compressed against a wall (i.e., wall 37) thereby preventing particles of solid matter from entering the cylinder; 
wherein, upward movement of the pump handle (117) causes the piston to move forth (i.e. downwards, as oriented in figs. 1-3), resulting in lowered pressure in the piston chamber thereby causing fluid to move from the tank (13), through entrance conduits (89 & 91) and into the piston chamber (col. 3, lines 61-67) and, thereafter, downward movement of the pump handle causes the piston to move back (i.e., upwards, as oriented in figs. 1-3), resulting in increased pressure in the piston chamber thereby forcing fluid out of the piston chamber through the exit conduit (87; col. 3, line 67 – col. 4, line 7), through the siphon (55, via the collection chambers), out of the top end opening of the syphon located above the upper fluid level (col. 4, line 52 – col. 5, line 7) while a second disc (97) blocks the entrance conduit (i.e., 89) such that no fluid flows into the tank from the piston chamber (col. 4, lines 3-7); 
wherein any fluid that leaks between the piston (51) and the inner surface of the piston cylinder (65) is received within the collection chamber (81; col. 4, lines 52-53); and 
wherein the collection chamber (81) is connected to the syphon (55; via secondary collection chamber 101); and 
wherein flexing of the seal member (53) creates pressure changes within the collection chamber thereby expelling fluid that collects within the collection chamber through the syphon (as described in the sections cited above).

Regarding the limitations wherein the inner chamber of the tank is configured to be filled with a fluid up to a maximum upper fluid level and wherein a top end opening of the siphon is positioned above the upper fluid level, as set forth in MPEP § 2114(II), a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, in view of applicant’s disclosed embodiments, the term “maximum upper fluid level” appears to be a maximum intended upper fluid fill level rather than a maximum physical upper fluid fill level. While the device may have an intended maximum fluid level, the device may be provided without liquid or may be inadvertently overfilled, etc.  As such, a top end of the siphon might be above an intended maximum upper fluid level but below a physical maximum upper fluid level, etc. 
Nevertheless, the figures of Wirz show a maximum upper fill level which is below the top end opening of the siphon, and explains that “the siphon 55 is preferably a rigid tube to ensure that the open end remains in the upper interior portion 107 of the storage tank 13 because if the siphon is submersed in the liquid…the reciprocating action of the piston 51 will cause liquid to be drawn from the storage tank 13...into the secondary collection chamber” (col. 4, lines 40-47). Thus, a person having ordinary skill in the art would reasonably infer that the inner chamber of Wirz is configured to be filled with fluid up to a maximum upper fluid level below the top end opening of the siphon. 
Wirz does not explicitly disclose the additional limitation wherein the second attachment attaches the upper end of the flexing seal member such that it is compressed against the wall of the piston cylinder. Rather, the second attachment of the flexing seal member of Wirz is attached to a lower portion of the container (37). 

Lucien teaches (figs. 1 & 2) a device (V1) comprising: 
a cylindrical piston chamber (45), having an outer surface (i.e. a radially outer surface of 40) and an inner surface (i.e. a radially inner surface of 40); 
a piston (35) reciprocally movable back and forth within the piston chamber, said piston comprising an inner wall (see "Inner Wall" in annotated partial fig. 2, below), an outer wall (“Outer Wall”, below) and a collection chamber (“Chamber”, below) between the inner wall and the outer wall (as shown); and
a flexing seal member (“Seal Member” annotated below) having an upper end (”Upper End”, as shown) attached to the outer surface of the piston chamber, a bottom end attached to the outer wall of the piston body and a mid-portion that flexes back and forth between a long configuration and a short configuration in accordance with back and forth movement of the piston within the piston cylinder;
wherein any liquid that leaks between the piston and the inner surface of the piston cylinder is received within the collection chamber (col. 2, lines 10-18); and wherein the collection chamber is connected to an outlet (18) to return to a tank (col. 2, lines 13-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wirz by forming the flexing seal member to include the second attachment attaching the upper end of the flexible seal member by compressing it (i.e., by a hose clamp, etc.) against the wall of the piston chamber, in view of the teachings of Lucien, as the simple substitution of one known arrangement (i.e. the seal member attachment arrangement of Wirz) for another (the seal member attachment arrangement of Lucien) to yield predictable results (e.g., enabling the piston outer wall to be sealed to the piston chamber prior to mating with the lower end of the container 35, and/or allowing the piston outer wall to remain sealed to the piston chamber wall upon removal, etc.), or otherwise as the use of a known technique (providing a seal member attached to an outer wall of a piston at one end and the outer surface of the piston chamber at the other end, to form a collection chamber for leakage of fluid past the piston, as in Lucien) to improve a similar device (e.g. the device of Wirz, having a piston sealing arrangement) in the same way. 
Additionally, it is noted that sealing arrangements wherein a flexing seal member is attached to an outer wall of a piston at a lower end and an outer surface of the piston chamber at the other end, to form a chamber, in general, are well known in the art (See US 3,088,726 to Dangauthier, US 3,807,717 to Ito and US 4,214,775 to Taft).

    PNG
    media_image1.png
    652
    828
    media_image1.png
    Greyscale














Regarding claim 2, the system of Wirz, as modified above, reads on the additional limitation wherein the system is in combination with fluid contained within the tank (13) but not exceeding said maximum upper fluid level. 
In particular, as shown in figs. 1 & 3 of Wirz, the system is provided with fluid contained within the tank but not exceeding the maximum (intended) upper fluid level. The fluid level is provided such that the top end opening of the siphon remains in the upper interior portion 107 so that the fluid is not drawn back into the collection chamber. 
Furthermore, as previously stated, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. This limitation appears to be such a recitation of intended use (e.g., providing the claimed system with a certain fluid level). 
Finally, as set forth in MPEP § 2115, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In the instant case, the recited fluid (e.g. the fluid to be sprayed by the pump) is merely the material worked upon by the structure being claimed. 

Regarding claim 3, the system of Wirz, as modified above, reads on the additional limitation wherein the flexing seal member provides a cushioning effect as the pump handle reaches its down position.
In particular, as understood by the examiner, when the pump handle is moving from the up position to the down position (i.e. when the pump handle reaches the down position), the flexing seal member is compressed as it transitions from a long configuration to a short configuration. The additional force from the compression of the seal member and any fluid which may be contained therein thereby provides a cushioning effect. See also MPEP § 2114(I).

Regarding claim 4, the system of Wirz, as modified above, reads on the additional limitation wherein the collection chamber (81 of Wirz; “Chamber” of Lucien) is connected to the siphon (55 of Wirz) by way of a hose and an internal duct.
In particular, Wirz discloses (fig. 1) the chamber connected to the siphon (55) by way of a hose (generally indicated at 55, leading to the vertical siphon in the tank) and an internal duct (at 103; at least internal to the hose). 
Alternatively, Lucien teaches the collection chamber ("Chamber", above) connected to a tank by way of a hose (181) and an internal duct (see internal duct through the bottom of the piston wall, leading from the chamber to the hose). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wirz by connecting the chamber to the siphon (i.e. the tank, via the siphon) by way of a hose and an internal duct, as suggested by Lucien, as the use of a known technique (connecting a leak collection chamber of a piston device to a tank to recover fluid by way of a hose and internal duct) to improve a similar device in the same way; or otherwise as a combination of known prior art elements according to known methods, to yield predictable results.

Claims 5 & 6 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wirz in view of Lucien as applied to claim 1 above, and further in view of Leer et al. (US 2006/0255181; hereafter Leer).
Regarding claim 5, Wirz additionally discloses the tank (13) having an upper interior portion (107) which is above the maximum upper level of the fluid, such that the top end opening of the siphon 55 is not submerged (col. 4, lines 32-47), however, Wirz is silent as to the limitation wherein the maximum upper fluid level comprises a fill line or other indicator mark on the tank. 
Leer teaches (figs. 1 & 2) a sprayer system (10) comprising a tank (12, including body 18) and a pump (14), the tank portion having a fill line (11), or otherwise an indicator mark indicating a maximum upper fluid level (see para. 24). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Wirz to include a fill line or other indicator mark on the tank indicating the maximum upper fluid level, in view of the teachings of Leer, to inform a user as to the manufacturer’s intended maximum volume of fluid in the tank (e.g. to aid during refilling of the tank), as is known in the art, or otherwise as the use of a known technique (providing such a maximum fill line / indicator) to improve a similar device (i.e. the system of Wirz) in the same way.
As previously noted, the term “maximum upper fluid level” appears to be a maximum intended upper fluid fill level rather than a maximum physical upper fluid fill level. While the device may have a fill line or indicator mark for the purpose of indicating the maximum intended upper fluid level, the device may be provided without liquid or may be inadvertently overfilled above such a mark, etc.  

Regarding claim 6, the system of Wirz, as modified above, reads on the additional limitation wherein the top end opening of the siphon (55) is positioned above the fill line (i.e. in the upper portion 107 above the liquid in the tank; fill line as taught by Leer) or other indicator mark (i.e., above the maximum filling level).
If not already seen as such, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Wirz such that the fill line (or other indicator), as suggested by Leer, is provided below the upper interior portion 107 such that top end opening of the siphon is above the fill line indicating the maximum upper fluid level, especially considering that Wirz discloses that the top end opening of the siphon should remain above the liquid level during operation (col. 4, lines 40-47), which is otherwise obvious as a combination of known prior art elements (the fill line of Leer with the configuration of the top end opening of the siphon being above the fluid level as in Wirz) according to known methods, to yield predictable results.

Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered. 
As a preliminary matter, it is noted that the previous grounds of rejection under 35 U.S.C. 102 have been overcome by applicant’s amendments. However, amended grounds of rejection under 35 U.S.C. 103 have been provided in this action, as necessitated by the applicant’s amendments. 
Regarding the rejections on prior art, applicant’s arguments appear to be limited to a general statement that the prior art of record does not disclose or suggest certain elements of the amended claims, followed by a summary of the purported benefits of these features. However, the prior art of record (e.g., Wirz in view of Lucien) is seen as rendering obvious the claimed features, as set forth in the amended grounds of rejection in this action. 
 Conclusion
Applicant's amendment necessitated the new or amended grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                          

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753